527 F.2d 612
91 L.R.R.M. (BNA) 3005, 78 Lab.Cas.  P 11,441
Sally BLACKFORD, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 9--CA--4726.
United States Court of Appeals,Sixth Circuit.
Jan. 20, 1976.

Sally Blackford, pro se.
Elliott Moore, Grant E. Morris, Jr., Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for respondent.
Before CELEBREZZE, PECK and McCREE, Circuit Judges.

ORDER

1
On November 26, 1974, a panel of this Court denied the Board's motion to dismiss the petition to review and granted Petitioner's motion to order the Board to file the administrative record in this action.  The Board then filed the certified record of Board proceedings.  On June 24, 1975, this Court denied Petitioner's motion to adduce additional evidence and ordered the Board to file a copy of the transcript of the Board's hearing.  The Board filed the transcript with this Court on July 3, 1975.  Since the filing of the record with this Court Petitioner has by letter and Motions made general assertions, unsupported by the record challenging the accuracy of the copy of the transcript which the Board filed, challenging the propriety of the Board proceedings which disposed of the charges which affected her, and charged this Court and the Board with conspiring to deprive her of her rights.


2
Petitioner has failed to submit a proper brief on appeal and refuses to do so.


3
Upon due consideration of the record in this matter, it appearing to the Court that the appeal is frivolous and entirely without merit, it is ordered that the appeal be and is hereby dismissed, in accordance with Rule 9 of the Rules of this Court.